Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This non-final action is in response to applicant’s amendment and RCE of 07 April 2021.  Claims 1-11 are pending and have been considered as follows.  
Response to Arguments
	Applicant’s arguments/amendments with respect to the claim objection to claim 11 has been fully considered and is persuasive.  As such, the claim objection to claim 11 has been withdrawn. 
	The Examiner notes that applicant did not present arguments against the claim interpretation under 35 USC 112(f) presented in the Office Action of 12 January 2021 to claim 11.  While the claim interpretation has not been repeated herein, the claim interpretation to claim 11 under 35 USC 112(f) is maintained. 
	Applicant’s arguments with respect to the rejection of claim 11 under 35 USC 112(a) has been fully considered and is persuasive.  As such, the rejection of claim 11 under 35 USC 112(a) has been withdrawn. 
	Applicant’s arguments with respect to the rejection of claims 1-10 under 35 USC 112(b) have been fully considered and are persuasive.  As such, the rejection of claims 1-10 under 35 USC 112(b) has been withdrawn. 
	Applicant’s arguments with respect to the rejection of claim 11 under 35 USC 112(a) has been fully considered and is persuasive.  As such, the rejection of claim 11 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-11 under 35 USC 103 have been fully considered and are persuasive.  As such, the previous rejection of claims 1-11 under 35 USC 103 have been withdrawn. However, upon further consideration a new rejection over Massimo (US 2015/0314726) in view of Turlais et al. (WO 94/26555). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Massimo (US 2015/0314726) in view of Turlais et al. (WO 94/26555). 

As regards claim 1, Massimo teaches a circuit for controlling a multi-use horn by a bus (see at least Abstract), wherein said circuit and a vehicle-mounted computer are configured to be mounted within a vehicle, and the vehicle requires a plurality of different horn soundings with regard to frequencies, spectrums an/or duty cycles for responding to a respective plurality of different scenes (see at least ¶[0045]-[0052]); said circuit comprising: a first microcomputer configured as a bus signal receiving and transmitting unit used for receiving and transmitting a horn control instruction from the vehicle-mounted computer controller by the bus (see at least ¶[0041]-[0052]; Fig. 2 – the MCU connected to the control unit) wherein the bus signal receiving and transmitting unit is connected to the bus, wherein said plurality of horn control instructions correspond respectively to the plurality of horn soundings, each of which corresponds to a respective one of the plurality of scenes, said one of a plurality of horn control instructions is determined based on the respective one of the plurality of scenes (see at least ¶[0041]-[0052]); a second microcomputer configured as a control unit used for generating a horn sounding signal based on one of the plurality of horn control instructions received from the first microcomputer (see at least ¶[0052]-[0070]; Fig. 2 – the DSP connected to the MCU); and a horn sounding unit used for making multi-use (see at least ¶[0064]-[0086]).  Massimo does not specifically recite that the horn sounding signal meeting a requirement of the one of the plurality of scenes with regards to frequencies, spectrums and/or duty cycles.  However, such matter is suggested by Turlais et al. (see at least page 11, line 3- page 20, line 23 – upon an indication of an occurrence of an event on one of the inputs of the controller 12, sound select circuit 40 causes a preselected sound to be produced by the one or more of the sound generators).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the multi-sound vehicle horn system of Turlais et al. wherein horn sounding signal meeting a requirement of the one of the plurality of scenes with regards to frequencies, spectrums and/or duty cycles with the acoustic signaling system of Massimo as both systems are drawn to a horn system for a vehicle that produces different sounds depending on the events surrounding the vehicle and the use of the horn system of Turlais allows for a horn system to be used to alert the driver of various other conditions other than the conventional audible warning to others.   
As regards claim 2, Massimo teaches a power amplification unit used for carrying out power amplification on a target signal decoded from the horn sounding signal (see at least Fig. 2 and ¶[0024], [0052] and [0070]-[0073]); the horn sounding unit is also used for making sounds according to the power-amplified target signal decoded from the horn sounding signal (see at least Fig. 2 and ¶[0024], [0052] and [0064]-[0086]).  
As regards claim 3, Massimo teaches a power supply unit used for providing a stabilized voltage supply for the circuit (see at least ¶[0073]).  
(see at least Fig. 2 and ¶[0032]-[0041]).  
As regards claim Massimo suggests wherein the control unit is a single-chip microcomputer (see at least electronic control unit C).  
As regards claim 6, Massimo teaches wherein the horn sounding unit is a piezoelectric horn or an electromagnetic horn (see at least ¶[0064]-[0086]).  
As regards claim 7, Massimo suggests  wherein the bus signal receiving and transmitting unit is composed of a bus interface chip, the bus, a first resistor R1, a second resistor R2 and a first capacitor (see at least ¶[0041]-[0052]; Fig. 2). 
As regards claim 8, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 1, with claim 1 being drawn to a circuit for controlling a multi-use horn by a bus and claim 8 being directed to a corresponding method.   

As regards claim 9, Massimo teaches wherein after the step of generating the horn sounding signal adapting to the current scene according to the horn control instruction, the method further comprises the step of carrying out power amplification on a target signal decoded from the horn sounding signal (see at least Fig. 2 and ¶[0024], [0052] and [0070]-[0073]); the step of making sounds according to the horn sounding instruction specifically refers to making sounds according to the power-amplified target signal decoded from the horn sounding signal (see at least Fig. 2 and ¶[0024], [0052] and [0064]-[0086]); the horn sounding signal is an automotive whistle horn sounding signal for ensuring driving safety, a vehicle lock-up prompt horn sounding signal for braking, an alarm horn sounding signal for vehicle anti-theft alarm during parking, a back-up alarm horn sounding signal, a vehicle steering prompt horn sounding signal, a (see at least ¶[0045]-[0052]).  
As regards claim 10, Massimo teaches wherein the bus comprises specifically a CAN bus or a LIN bus (see at least Fig. 2 and ¶[0032]-[0041]). 
As regards claim 11, please see the rejection above with respect to claims 1 and 8, which are commensurate in scope to claim 11, with claim 1 being drawn to a circuit for controlling a multi-use horn by a bus, claim 8 being directed to a corresponding method, and claim 11 being drawn to a corresponding vehicle. 


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667